Case 6:20-cv-01083-ADA Document 34-18 Filed 08/16/21 Page 1 of 8




                    EXHIBIT 15
         Case 6:20-cv-01083-ADA Document 34-18 Filed 08/16/21 Page 2 of 8




                ATCA Server Systems for
                Telecommunications Services


                • Hiroya Kawasaki               • Shoichi Matsuoka   • Atsuhi.ro Makino
                • Yoshihisa Ono



                Internet protocol (IP) networks have evolved to provide higher speed and greater
                bandwidth more safely and economically and will provide the foundations for a wide
                diversity of services in the future. A key consideration in the construction of new
                systems is to enable these new services to be deployed rapidly while at the same
                time ensuring that networks expand smoothly and remain compatible with inherited
                assets. The PICMG3.0 Advanced Telecom Computing Architecture (ATCA) is an
                international open standard that was primarily established to respond to the needs
                of telecommunications carriers. Fujitsu provides hardware and middleware products
                that comply with this specification as a platform for the construction of future IP
                network services, starting with the UB300 series of network service infrastructure
                products, and has already put them to use in commercial systems. This paper
                introduces the latest ATCA-compliant model, focusing on the hardware platform
                provided by Fujitsu.




1. Introduction                                                   economically.
     'I'he growth of the Internet and t h e                            ']'his paper introduces the basic hardware
emergence of new services such as video services                  specifications of Fujitsu's line-u p of ATCA systems
are causing an explosive increase in traffic on                   and describes the hardwarn configuration of the
the Internet. and mobile net.works. Keeping up                    latest model (ATCA-S2) and the featu1·es of each
with these trends requires faster processing                      product.
speeds in the upper layers, increased network
speed and capacity, and the ability to construct                  2. Hardware features of ATCA
service applications quickly and economically.                       servers
To support these developments, a new platform                         Fujitsu's A'T'CA server system products
is needed. Fujitsu has developed server systems                   adhere lo four criLeri.a to facilitate the speedy
that conform to the Advanced Telecom Computing                    development and smooth introduction of
Architecture (ATCA), which is an international                    communication systems and make                the
open standard primarily established to respond                    maintenance and operation of these systems
to the needs of telecommunications carriers.                      more secure and less expensive:
Fujitsu's S2 ATCA Server System (hereinafter,                     1) Compliance with global standards fo1·
ATCA-S2) faciUtates the speedy and economical                          telecommunication equipment
construction of communication systems adapted                          In accordance with the standard PICMG3.0
to diverse services by processing [nternet                        ATCA developed by the Peripheral Component
protocol (IP) packets at high speed a nd enables                  Interconnect I ndustrial Computer Manufact.urers
these services to operate reliably, safely. and                   Group (Pl CMG). Fujitsu's ATCA ser vers

FUJITSU Sci. Tech. J., Vol. 47, No. 2, pp. 215-221 (April 2011)                                                   215



                                                                                                   WSOU-ARISTA001317
        Case 6:20-cv-01083-ADA Document 34-18 Filed 08/16/21 Page 3 of 8

H. Kawasalli et al.: ATCA Server Systems for Telecommu11icatio11s Services




supporL Lhe inheritance of a rchilecture belween                     fo1· hardware lo be used in a communicaLions
generations (backward compatibility with legacy                      carrier environment. It comprises the following
resources), have a unified architecture to make                      components. AJthough the way in which the
the servers simpler to operate and reduce the cost                   component functions are implemented generally
of materials and maintenance (low maintenance                        vru·ies depending on the vendor providing the
costs), and use thjrd-party vendor materials {for                    product. it is possible Lo construct systems by
a shorter service development period)_                               combining components whose mounting and
2) Eco,performance                                                   electrical conditions have been standardized
     In addition to the ATCA standard, these                         (Figu re 1).
products also comply with Fujitsu's green                            1)  Blades
procurement standard. They feature reduced                               A variety of blades can be combined to
power consumption (operating costs): th e                            construct hardware plat.forms for diverse
maximum blade power consumption is 200 W.                            communication systems.
They are environmentally friendly: compliant                                 Single-board compute!·: Central processing
with RoHS (Restriction of Hazardous Substances                               unit (CPU) blade
Directive; an E C directive).                                                P acket processing board: Packet processing
3)    Carrier-grade environmental resistance and                             blade
      durabiJity                                                             Switch boat·d: Layer-2 h ub
      They conform to environmental standru·ds                               Sto1·age board: Blade with hard disk drive
for telecom provider equipment. The earthquake                               (HDD) mounted on it
resistance complies wilh NEBS Level 3 (NEBS:                                 Media board: Media processing blade
network equipment building system).      They                        2)      Rear transition module (RTM)
can operate at temperatures from 5 to 10°C (or                               HDDs and input/output (I/0) resoUl'ces such
0-50°C for short-term exposure '.:, 72 hours) and                    as fiber channels and IP circuits are implemented
humidity from 5 to 85% (or 5-90% for short-term
exposure '.:, 72 hours). Their radio frequency
interference compljes with VCCI Class A (VCCI:
Voluntary Control Council for Interference by                          Advanced
                                                                     mezzanine card
Information Technology Equjpment).                                                                                        Chassis
4) Long-term product delivery and support
     Application    resources   developed      by
customers can be used effectively for a long
Lime. This offers reduced life cycle costs, i.e.,
long-term delivery (uses components that
are either available over the long term or are
                                                                                            Rear transition
highly interchangeable) and smooth equipment                                 Single-board
                                                                              computer
                                                                                               module         ,   •
                                                                                                                              .
introduction planning, i.e.. long-term support                                                            .,·                 I
(uses long-life components that can withstand
                                                                                                   , ·'
ten yea1·s of use).                                                                              ••
                                                                                                                      Chassis management
3. ATCA-S2 hardware                                                                                                         module
   configuration
    The ATCA-S2 was developed to comply                              Figure 1
with ATCA specifications that were drawn up                          ATC A-S2 hardware      components.

216                                                                                    FUJITSU Sci. Tech. J., Vol. 47, No. 2 (April 2011)



                                                                                                                      WSOU-ARISTA001318
         Case 6:20-cv-01083-ADA Document 34-18 Filed 08/16/21 Page 4 of 8

                                                     H. Kaw0$aki el a/,; ATCA Seruer Systems for Telecommuni.catio11s Services




as extension modules, which are provided in pairs
with the blades.
3) Advanced mezzanine cru·d (AMC)
     This is a blade·mour1ted mezzanine card
that can accommodate various cards according
Lo   requirements to provide a more feature·
rich hardwru·e platform.              For example, it can
accommodate synchronous and asynchronous
transfer mode (STM and ATM) termination line
cards and TP line expansion cards.
4)   Chassis
    This is the framework on which the units are
mounted. Although different manufacturers have
produced units of different sizes, Fujitsu's line-up
consists of a 13 U-size unit that can accommodate                        Figure 2
                                                                         ATCA-S2 chassis    (14-slot type).
14 slots for the largest configurations and a
2 U-size unit that can accommodate two slots for
the smallest configurations.                                     accommodate optional ATCA-S2 set·ver and
      For interface signals such as the internal                 switch blades. Its [eatui-es include the following:
local area network (LAN) and Intelligent Platform                1) High reliability
Management Bus, a dual-star redundan t, wiring                        Dual power supplies and a r edundant, power
configurntion is provided so that a signal line                        configuration are provided as standard.
fault in a specific component is prevented from                        The backplane is configured e ntirely from
affecting the other components. It is also possible                    passive components and has a low failure
to continue providing services by means of system                      rate.
switch ing to eliminate the defective component.                       Cooling fans, filters, and up to two
5)   Chassis manage ment module                                        management modules are redundantly
     This controls and monitors the status of                          configured and can be replaced without.
each unit. It has an active/standby (AC'r /STBY)                       stopping the system when a fault occu rs
redundant configuration (when two units are                            (hot-swappable).
mounted) and uses autonomous ACT switching                       2)    Space
when a fault is detected.                                              Height: 13 U ; can be mounted in a standard
                                                                       19-inch Fujitsu rack.
4. ATCA-S2 blade server                                          3)    Number of installable blades
    The ATCA-S2 blade server consists of a                             Up to 12 server blades and up to 2 switch
chassis (14.- or 2-slot type). switch blades, server                   blades.
blades, and packet processing blades.         The                4)   LAN wiring
features of these parts are introduced below.                         'J'he base and fabric interfaces are connected
                                                                 to the switch blade in a dual star wiring
4.1 ATCA-82 chassis (14-slot type)                               configuration via the backplane. Blades can
    The ATCA-S2 chassis (14-slot type,                           communicate via 10 Gigabit Ethernet (lOGbE)
Figure 2) can accommodate one or more of                         links within the chassis (we plan to make the
the following components: backplane, power                       backplane of the fabric interface compatible with
supply, and management module; it can also                       speeds of up to 4.0GbE).

FUJITSU Sci. Tech. J., Vol. 47, No. 2 (April 2011)                                                                        217



                                                                                                        WSOU-ARISTA001319
        Case 6:20-cv-01083-ADA Document 34-18 Filed 08/16/21 Page 5 of 8

H. Kawasalli et al.: ATCA Server Systems for Telecommu11icatio11s Services




4.2 ATCA-S2 chassis (2-slot type)                                            (duplex) Lo p1·ovide external connections via
      TheATCA-S2chassis (2-slot type, Figure 3)                              the hub.
can accommodate one or more of the following
components: backplane, power supply, and                             4.3 ATCAeS2 switch blade
managemenL module . It can also accommodate                                  The ATCA-82 switch blade (Figure 4)
ATCA-S2 server blades, but unlike Lhe 14-slot                        is a LAN switch Lhat implements high-speed
type, Lhis chassis does not accommodate switch                       communication between ATCA-S2 server blades
blades. If a base interface hub is incorporated                      and with external networks.
inside the chassis. one can configure a s impler                     1)      Performance
duplex system with two blades.                                               Fabric interface lOGbE-compatible Layer-2
1) High reliability                                                          switch
     Dual power supplies and a t'edundan t power                             Full-wire-speed connections
     configuration are provided as standard.                                 VLAN (virtual LAN) compatible
     The backplane is configured entirely from                               External base:
     passive components and has a low failure                                l GbE x 3 (RJ45) and lOGbE x l (SFP+; a
     rate.                                                                   version of SFP [small form-factor pluggable])
     Cooling fans, filters, and the hub are                                  External fabric:
     redundantly configure d and can be replaced                             lGbE (SFP) or lOGbE (SFP+) x 6
     without slopping the system when a fault                        2)      Expandability
     occu.rs (hot-swappable).                                                Base: lGbE x 6, lOGbE x l; fabric: lOGbE
     Up to two management modules can be                                     X 1

     redundantly configured.                                         3)      Maintainability
     If the system is rack mounted, ventilation                              Blade units are hot-swappable. To prevent
     guides can be fitted to enable front-to-back                            mistakes, a light e mitting diode (LED)
     ventilation.                                                            indicates the blade to be swapped out.
2) Space                                                                     A serial port and lOOBASE-T inte rface
     Height.: 2 U (3 U with ventilation guides                               are provided for management (support for
     fitted); 19-inch rack-mounted                                           remote maintenance/debugging).
3) Number of installable blades
     Up to 2 server blades.
4) LAN wiring
     The fabric back plane connects directly
     between blades and is compatible wiLh
     speeds of up to lOGbE.
     A base backplane hub can be installed




      Figure 3                                                                          Figure 4
      ATCA-S2 chassis {2-slot type).                                                    ATCA-S2 switch blade.

218                                                                                  FUJITSU Sci. Tech. J., Vol. 47, No. 2 (April 2011 )



                                                                                                               WSOU-ARISTA001320
         Case 6:20-cv-01083-ADA Document 34-18 Filed 08/16/21 Page 6 of 8

                                                     H. Kaw0$aki el a/,; ATCA Seruer Systems for Telecommuni.catio11s Services




      The LAN slat.us can be fully diagnosed from                      GB SAS (serial aLtached small computer
      the LEDs on the front panel.                                     system interface) HDD and with an external
                                                                       SAS interface (two ports).
4.4 ATCA~S2 server blade                                               The Fibre Channel RTM board has fiber
     The ATCA-S2 server blade (Figu re 5) is                           channels (up Lo 8 GB) on two ports and
a board-Lype computer on wh ich the ATCA-S2                            can be connected to high-capacity storage
service middleware and applications are                                devices such as Fujitsu's ETERNUS storage
installed.                                                             products.
1)   Performance                                                 3)    Power savings
     Uses an Intel Xeon L5518 (Nehalem Quad                            Low-power-consuming design with a
     Core 2.13 GHz) processor.                                         maximum consumption of 163 W (including
     Capable of running eight threads in parallel                      the RTM).
     by means of hyper-t.hreading.                                     Equipped with a CPU that has power-saving
      The CPU incorporates a memory controller,                        features that almost completely eliminate
      so the memory is connected directly to th e                      power consumption in idle cores.
      CPU.                                                       4)    High reliability
      The main memory consists ofDDR3 SDRAM                            Equipped with a SAS HDD (guaranteed
      (double-data-rate     three   synchronous                        24-hour operation, longer life than an IDE
      dynamic random access memory) with                               lintegrated dTive electronics] type, low
      error correcting code (ECC) and uses triple                      failure rate).
      channels Lo increase the processing speed                        The power supply lines from the chassis
      (maximum: 32 G B).                                               and the control bus from the management
2)    Expandability                                                    module are redundantly configured.
      Equipped with one AMC slot                                 5)    Maintainability
      The R'I'M board is fitted with a 147- or 300-                    Blade units are hot-swappable. If a fault
                                                                       occurs, the faulty blade is indicated by an
                                                                       LED. which prevents mistakes.
                                                                       A serial port. and lOOBASE-1' interface
                           AMC
                                                                       are provided for management (support for
                                                                       remote maintenance/debugging).

                                                                 4.5 ATCA-S2 packet processing blade
                                                                       The ATCA-S2 packet processing blade
                                                                 (Figure 6) is equipped with a net.work processor
                                                                 (NWP) that provides excellent communication
                                                                 expandability and wire-speed packet processing
                                                                 performance.
                                                                 1)   High perfo1·mance
                                                                       NWP      suitable for packet processing:
                                                                       Equipped with two Cavium OCTEON Plus
                                                                       5860 processors (750 MHz).
                                                                       32 cores, capable of running 32 threads in

 Figure 5                                                              parallel.
 ATCA-S2 server blade.                                                 Fitted with hardware accelerators for deep

FUJITSU Sci. Tech. J., Vol. 47, No. 2 (April 2011)                                                                        219



                                                                                                        WSOU-ARISTA001321
        Case 6:20-cv-01083-ADA Document 34-18 Filed 08/16/21 Page 7 of 8

H. Kawasalli et al.: ATCA Server Systems for Telecommu11icatio11s Services




                                                                     5. ATCA-S2's applicable areas
                                                                         The ATCA-82 is regarded as suitable
                                                                     for applications in three main areas, wh ere
                                                                     its hardware performance, operability, a nd
                                                                     reliability can be utilized.
                                                                     1)      Where systems must be introduced and
                                                                             operated stably for long periods of time
                                                                             while e xhibiting the availability and
                                                                             environmental resistance demanded of
                                                                             canier-grade products.
                                                                     2)      Where packets must be gathered and
                                                                             prncessed at high speed, such as in pack et
                                                                             traffic monitoring and switching.
      Figure 6                                                       3)      Where large-scale packet flows are controlled
      ATCA-$2 packet processing blade.                                       at high speed, such as in data centers,
                                                                             businesses, Internet service providers
                                                                             (lSPs), n etwork gateways such as mobile
      packet inspection (DPI) and transmission                               virtual network operators (MVNOs), a nd lP
      cont.roJ p1·otocol (TCP) p1·ocessing to                                network nodes s uch as Long Term Evolution
      accelerate the handling of packets.                                    (UrE) nodes.
2)    Expandability                                                          These systems have also been used outside
      Front panel fitt.ed with lOGbE (SFP+) x 4                      J apan by defense contractors and the aviation
      and lGbE (SFP) x 6.                                            industry (for the provision of in-flight services on
      The lOGbE interface can be operated as a                       passenger jets). In Japan, they are expected to
      lOOOBASE-T (RJ45) with the installation of                     be a pplied to a variety of new fields.
      a 1-Gb/s SFP (up to ten lGbE lines can be
      connected).                                                    6. Issues and initiatives
      The addition of a packet. processing blade                          At Fujitsu, we always strive to provide
      82 RTM (release date pending) will allow                       our customers with the quality they need
      the system to be expanded by lCbE x 16 or                      and to rapidly bring out products that meet
      lOGbE x 4.                                                     their require ments. Although the hardware
3)    High reliabiljty                                               specifications of the ATCA server system comply
      The power supply lines from t he chassis                       wiLh PICMG specifications, as mentioned
      a nd the control bus fro m the management                      above, t he equipment, speci fication s contain
      module are 1·edundantly configured.                            inconsistencies in parts that are optional
      Equipped with a local management                               or not specified in detail (such as irregular
      processor (LMP) to monitor NWP faults.                         behavior, especially due to faults). 'fo provide
4)    Maintainability                                                our customers with systems that they can use
      Blade units a re h ot-swappable. If a fault                    with peace of mind, the related departments
      occurs, th e fault,y blade is indicated by a n                 at Fujitsu work closely Logether so that we
      LED. which preven ts mistakes.                                 can provide third-pa1·ty product vendors with
      The NWP and LMP both have their own                            accurate feedback based on evalua tions ranging
      manage me nt serial porl,s (the LMP is also                    from the component level to the system level so
      fitted with a lOOBASE-T interface) .                           as to meeL strict quality standards of the same

220                                                                                  FUJITSU Sci. Tech. J., Vol. 47, No. 2 (April 2011 )



                                                                                                               WSOU-ARISTA001322
         Case 6:20-cv-01083-ADA Document 34-18 Filed 08/16/21 Page 8 of 8

                                                          H. Kaw0$aki el a/,; ATCA Seruer Systems for Telecommuni.catio11s Services




class as the sLandai·ds for Fujitsu's own products.                   a network service .infrastructure product. In the
As 1·egards the functional aspects of our systems,                    UB300 series, the hardware platforms come with
we will continue incorporating the functions                          a Linux operating system (Red Hat) installed. lf
required by our customers into our products and                       required. custom internal hardwaxe, third·pa:rty-
developing products that, enable us to speedily                       vendor hardware. Fujitsu software packages such
and dependably provide safe systems to our end                        as lnterstage and Symfoware, and independent
users in Japan who demand the best service                            software vendor 0-8V) products can also be
quality.                                                              provided. We also s upply dedicated middlewru·e
                                                                      to achieve availability and operability comparable
7. Conclusion                                                         to that of switching equipment and to achieve
     This paper introduced ATCA-S2, which is                          speedy implementation of packet services.
the latest model in Fujitsu's line-up of ATCA                              In the futu1·e, we will continue to provide
server systems, particularly with regard to the                       products flexibly and speedily in order to keep up
hardware platform (chassis, switch blades, and                        with the evol ution of network technology, while
server blades). Fujitsu will make the results of                      strengthening our links with third-party vendors
this development available as a range of solution                     and maintaining the high quality and cost/
products starting with the UB300 series, which is                     performance ratio of our products.



                          Hiroya Kawasaki                                                    Atsuhiro Makino
                          Fujitsu Ltd.                                                       Fujitsu Ltd.
                          Mr. Kawasaki is engaged in the                                     Mr. Makino is engaged in the
                          development of hardware platforms for                              development of network solutions for
                          telecom server systems.                                            communication service providers.




                          Shoichi Matsuoka                                                   Yoshihisa Ono
                          Fujitsu Ltd.                                                       Fujitsu Ltd.
                          Mr. Matsuoka is engaged in the                                     Mr. Ono is engaged in the development
                          development of hardware platforms for                              of network solutions for communication
                          telecom server systems.                                            service providers.




FUJITSU Sci. Tech. J., Vol. 47, No. 2 (April 2011)                                                                             221


                                                                                                             WSOU-ARISTA001323
